DETAILED ACTION
Claims 1-22 are pending examination in this office action
Claims 1, 10, 16 and 20 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first port identifier of a first level-2 power supply port that is valid in the level-1 powered device”.  It is unclear what it means for a port to be “valid” or how validity is determined.  Appropriate correction is required.
Claim 2 recites “obtaining, based on the power-on request, the first level 2 power supply port”. It is unclear how a port is “obtained”.

“All fourth level-2 power supply ports” as recited in claim 2 lacks antecedent basis.
Claim 2 further recites “determining, all third level-2 power supply ports that are valid, in the level-1powered device as fourth level-2 power supply ports that are allowed to be powered on when the outputtable power meets a sum of power-on powers of all the third level-2 power supply ports”.
It is unclear what Applicant intends by claiming “all third level-2 power supply ports  . . . as fourth level-2 power supply ports”.  It is unclear whether the third and fourth power supply ports are intended to be the same ports or different ports or what the relationship is between the third level-2 ports and fourth level-2 ports.
Claim 6 includes “determining all third level-2 power supply ports that are valid in the level-1 powered device”.  It is unclear what it means for a port to be “valid” or how validity is determined.  Appropriate correction is required.
Claim 7 recites “monitoring, traffic of a first level-2 powered device in real time, wherein the first level-2 powered device is coupled to a fifth level-2 power supply port of the level-1 powered device and configured to extract electricity from the fifth level-2 power supply port, and wherein the fifth level-2 power supply port is the second level-2 power supply port”.  It appears that the fifth level-2 power supply port is claimed as different than the second level-2 power supply port, yet the claim recites “wherein the fifth level-2 power supply port is the second level-2 power supply port”.  It is unclear whether the fifth level-2 power supply port and the second level-2 power supply port are intended to be the same port.

Claim 10 recites performing, detection on all level-2 power supply ports of the level-1 powered device, to determine a first level-2 power supply port that is valid.  It is unclear what it means for a port to be “valid”.  For purposes of examination, Examiner will interpret a port to be valid if it is coupled to a device.
Claim 16, 17 and 19 further recites “a . . . power supply port that is valid in the level-1 powered device”.  It is unclear what it means for a port to be “valid” or how validity is determined.  Appropriate correction is required.
Claim 17 recites “obtaining, based on the power-on request, the first level 2 power supply port”. It is unclear how a port is “obtained”.
Claim 17 further recites “determining, all third level-2 power supply ports that are valid”.  “All third level-2 power supply ports” lack antecedent basis.  Furthermore, it is unclear how the power supply ports are determined to be valid or invalid.  Appropriate correction is required.
“All fourth level-2 power supply ports” as recited in claim 2 lacks antecedent basis.
Claim 17 further recites “determining, all third level-2 power supply ports that are valid, in the level-1powered device as fourth level-2 power supply ports that are allowed to be powered on when the outputtable power meets a sum of power-on powers of all the third level-2 power supply ports”.
It is unclear what Applicant intends by claiming “all third level-2 power supply ports  . . . as fourth level-2 power supply ports”.  It is unclear whether the third and fourth power supply ports are intended to be the same ports or different ports or what the relationship is between the third level-2 ports and fourth level-2 ports.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1).
supply unit 102], the power supply management method comprising:
receiving, a power-on request from a level-1 powered device [Fig 1; first field device 104], wherein the power-on request comprises a first port identifier of a first level-2 power supply port that is valid in the level-1 powered device,;
determining, based on the power-on request and an outputtable power of the power sourcing equipment, a second level-2 power supply port that is allowed to be powered on in the level-1 powered device [Fig 1; second field device 106]; and 
sending a power-on instruction to the level-1 powered device, wherein the power-on instruction comprises a second port identifier of the second level-2 power supply port [0012 0021, 0048; each field devices has at least two ports] [Fig 5; PoE power in 518, and can output power through Port1, 502 and Port 2 504], but may not explicitly teach wherein the power-on instruction instructs the level-1 powered device to power on the second level-2 power supply port.
However, Sethi teaches another method for management of power implemented by a power sourcing equipment [Fig 1; PSE 102] and further teaches 
receiving, a power-on request from a level-1 powered device [Fig 1, powered device 106] [0017; at 302 the PD106 receives power from power sourcing equipment 102 at the uplink power source ports 103a and 103b] [0013; the uplink power source ports communicate power and data requests], wherein the power-on request comprises a first port identifier of a first level-2 power supply port that is valid in the level-1 powered device,;
the power allocation module calculates power available to power the second level devices] [0023-0024; the second level ports are powered according to a priority and the total power available for the second level ports]; and 
sending a power-on instruction to the level-1 powered device, wherein the power-on instruction comprises a second port identifier of the second level-2 power supply port, and further teaches wherein the power-on instruction instructs the level-1 powered device to power on the second level-2 power supply port [0027; the power control module checks the power allocation to the connected PDs and disconnects PDs accordingly, such as disconnecting starting from high numbered ports connected to the PDs, the control module 214 can adjust power allocated to the PDs and power according to the power allocated at 308.  Also, new port priorities can be determined such as at 316, according to the pass-thru power level] [0029; In an example embodiment, an aspect of the PD-PSE, such as power allocation module 208, may adjust a PD's inline power budget dynamically according to power availability from connected power sources].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bolderl-Ermel and Sethi.  Bolderl-Ermel teaches a multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply unit) to power multiple field devices (PD) which are organized in a series (i.e., the second device receives power from the PSE through the first device).  Sethi is in the same field of endeavor and is also directed to a multi-tier PoE system in which lower-tiered PDs are powered from PSE through higher level PDs.  Sethi additionally teaches powering on the lower tiered PDs (i.e., a 

Regarding claim 10, Bolderl-Ermel teaches a power supply management method implemented by a level-1 powered device [Fig 1; first field device 104], the power supply management method comprising:
performing, detecting on all level-2 power supply ports of the level-1 powered device to determine a first level-2 power supply port that is valid [Fig 1; second field device 106] [0018; detection of second field device on the second port of the first field device];
sending, a power-on request to a power sourcing equipment, wherein the power-on request comprises a first port identifier of the first level-2 power supply port such that the power sourcing equipment is configured to determine, form the first level-2 power supply port, a second level-2 power supply port that is allowed to be powered on [0012 0021, 0048; each field devices has at least two ports] [Fig 5; PoE power in 518, and can output power through Port1, 502 and Port 2 504] [0016; power drawing unit of the first field device requests power from supply unit 104]; 
wherein the level-1 powered device is coupled to a level-1 power supply port of the power sourcing equipment, and configured to extract electricity from the level-1 power supply port [Fig 1; supply unit 102 and first field device 104];
receiving a power-on instruction from the power sourcing equipment wherein the power-on instruction comprises a second port identifier the second level-2 power supply port and wherein power drawing unit of the first field device requests power from supply unit 104]; and 
powering on, according to the power-on instruction, the second level-2 power supply port [0012 0021, 0048; each field devices has at least two ports] [Fig 5; PoE power in 518, and can output power through Port1, 502 and Port 2 504].
Sethi teaches a power supply management method implemented by a level-1 powered device, the power supply management method comprising:
sending, a power-on request to a power sourcing equipment [Fig 1; PSE 102], wherein the power-on request comprises a first port identifier of the first level-2 power supply port such hat the power sourcing equipment is configured to determine, form the first level-2 power supply port, a second level-2 power supply port that is allowed to be powered on; wherein the level-1 powered device is coupled to a level-1 power supply port of the power sourcing equipment, and configured to extract electricity from the level-1 power supply port [Fig 1, powered device 106] [0017; at 302 the PD106 receives power from power sourcing equipment 102 at the uplink power source ports 103a and 103b] [0013; the uplink power source ports communicate power and data requests];
receiving a power-on instruction from the power sourcing equipment wherein the power-on instruction comprises a second port identifier of the second level-2 power supply port and wherein the second level-2 power supply port is the first level-2 power supply port [Fig 1, powered device 106] [0017; at 302 the PD106 receives power from power sourcing equipment 102 at the uplink power source ports 103a and 103b] [0013; the uplink power source ports communicate power and data requests] [0022; the power allocation module calculates power available to power the second level devices] [0023-0024; the second level ports are powered according to a priority and the total power available for the second level ports]; and 
the power control module checks the power allocation to the connected PDs and disconnects PDs accordingly, such as disconnecting starting from high numbered ports connected to the PDs, the control module 214 can adjust power allocated to the PDs and power according to the power allocated at 308.  Also, new port priorities can be determined such as at 316, according to the pass-thru power level] [0029; In an example embodiment, an aspect of the PD-PSE, such as power allocation module 208, may adjust a PD's inline power budget dynamically according to power availability from connected power sources].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bolderl-Ermel and Sethi for the same reasons as disclosed above.

Regarding claim 16, Bolderl-Ermel teaches a power sourcing equipment, comprising:
a power sourcing equipment (PSE) chip [Fig 1; PSE 102];
a level-1 power supply port, coupled to the PSE chip [Fig 1; first field device 104 has a port connecting it to PSE 104]; and 
a processor coupled to the PSE chip and the level-1 power supply port [0044; supply unit 102 also has a processor 108] and configured to:
receive a power-on request from a level-1 powered device using the level-1 power supply port, wherein the power-request comprises a first port identifier of a first level-2 power supply port that is valid in the level-1 powered device [0018] [0012 0021, 0048; each field devices has at least two ports] [Fig 5; PoE power in 518, and can output power through Port1, 502 and Port 2 504] [0016; power drawing unit of the first field device requests power from supply unit 102], and 
PoE power in 518, and can output power through Port1, 502 and Port 2 504] [0016; power drawing unit of the first field device requests power from supply unit 102];
determine, based on the power-on request and an outputtable power of the power sourcing equipment, a second level-2 power supply port that is allowed to be powered in the level-1 powered device [0012 0021, 0048; each field devices has at least two ports] [Fig 5; PoE power in 518, and can output power through Port1, 502 and Port 2 504] [0016; power drawing unit of the first field device requests power from supply unit 104]; and 
send a power-on instruction to the level-1 powered device using the level-1 power supply port, wherein the power-on instruction comprises a second port identifier of the second level-2 power supply port [0012 0021, 0048; each field devices has at least two ports] [Fig 5; PoE power in 518, and can output power through Port1, 502 and Port 2 504] [0016; power drawing unit of the first field device requests power from supply unit 104], and 
wherein the power-on instruction instructs the level-1 powered device to power on the second level-2 power supply port [0012 0021, 0048; each field devices has at least two ports] [Fig 5; PoE power in 518, and can output power through Port1, 502 and Port 2 504].  
Sethi teaches a power sourcing equipment, comprising:
a power sourcing equipment (PSE) chip [Fig 1; PSE 102];
a level-1 power supply port, coupled to the PSE chip [0011; Power is sent from PSE 102 to a first PD via a power source port]; and 
a processor coupled to the PSE chip and the level-1 power supply port 0053] and configured to:
at 302 the PD106 receives power from power sourcing equipment 102 at the uplink power source ports 103a and 103b] [0013; the uplink power source ports communicate power and data requests], and 
wherein the level-1 powered device is coupled to the level-1 power supply port and configured to extract electricity from the level-1 power supply port [0022-0024];
determine, based on the power-on request and an outputtable power of the power sourcing equipment, a second level-2 power supply port that is allowed to be powered in the level-1 powered device [0029; In an example embodiment, an aspect of the PD-PSE, such as power allocation module 208, may adjust a PD's inline power budget dynamically according to power availability from connected power sources]; and 
send a power-on instruction to the level-1 powered device using the level-1 power supply port, wherein the power-on instruction comprises a second port identifier of the second level-2 power supply port [Fig 1, powered device 106] [0017; at 302 the PD106 receives power from power sourcing equipment 102 at the uplink power source ports 103a and 103b] [0013; the uplink power source ports communicate power and data requests] [0022; the power allocation module calculates power available to power the second level devices] [0023-0024; the second level ports are powered according to a priority and the total power available for the second level ports], and 
wherein the power-on instruction instructs the level-1 powered device to power on the second level-2 power supply port [0022; the power allocation module calculates power available to power the second level devices] [0023-0024; the second level ports are powered according to a priority and the total power available for the second level ports] [0027; the power control module checks the power allocation to the connected PDs and disconnects PDs accordingly, such as disconnecting starting from high numbered ports connected to the PDs, the control module 214 can adjust power allocated to the PDs and power according to the power allocated at 308.  Also, new port priorities can be determined such as at 316, according to the pass-thru power level] [0029; In an example embodiment, an aspect of the PD-PSE, such as power allocation module 208, may adjust a PD's inline power budget dynamically according to power availability from connected power sources].
Sethi teaches a power supply management method implemented by a level-1 powered device, the power supply management method comprising:
sending, a power-on request to a power sourcing equipment [Fig 1; PSE 102], wherein the power-on request comprises a first port identifier of the first level-2 power supply port such that the power sourcing equipment is configured to determine, form the first level-2 power supply port, a second level-2 power supply port that is allowed to be powered on; wherein the level-1 powered device is coupled to a level-1 power supply port of the power sourcing equipment, and configured to extract electricity from the level-1 power supply port [Fig 1, powered device 106] [0017; at 302 the PD106 receives power from power sourcing equipment 102 at the uplink power source ports 103a and 103b] [0013; the uplink power source ports communicate power and data requests];
receiving a power-on instruction from the power sourcing equipment wherein the power-on instruction comprises a second port identifier the second level-2 power supply port and wherein the second level-2 power supply port is the first level-2 power supply port [Fig 1, powered device 106] [0017; at 302 the PD106 receives power from power sourcing equipment 102 at the uplink power source ports 103a and 103b] [0013; the uplink power source ports communicate power and data requests] [0022; the power allocation module calculates power available to power the second level devices] [0023-0024; the second level ports are powered according to a priority and the total power available for the second level ports]; and 
powering on, according to the power-on instruction, the second level-2 power supply port [0027; the power control module checks the power allocation to the connected PDs and disconnects PDs accordingly, such as disconnecting starting from high numbered ports connected to the PDs, the control module 214 can adjust power allocated to the PDs and power according to the power allocated at 308.  Also, new port priorities can be determined such as at 316, according to the pass-thru power level] [0029; In an example embodiment, an aspect of the PD-PSE, such as power allocation module 208, may adjust a PD's inline power budget dynamically according to power availability from connected power sources].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bolderl-Ermel and Sethi for the same reasons as disclosed above.

Regarding claim 20, Bolderl-Ermel teaches a powered device, comprising:
a plurality of level-2 power supply ports [Fig 1; ports of field device 104]; 
a power extraction port couple to a power sourcing equipment [Fig 1; PSE is coupled to field device 104 through a port];
a detection control circuit coupled to the level-2 power supply ports and configured to:
perform detection on the level-2 power supply ports [0018; detection of second field device on the second port of the first field device]; and 
second a power-on request to the power sourcing equipment using the power extraction port, wherein the power-on request comprises a first port identifier or a first level-2 power supply each field devices has at least two ports] [Fig 5; PoE power in 518, and can output power through Port1, 502 and Port 2 504] [0016; power drawing unit of the first field device requests power from supply unit 102];
a power supply control circuit coupled to the level-2 power supply ports and configured to:
receive a power-on instruction from the power sourcing equipment using the power extraction port, wherein the power-on instruction comprises a second port identifier of a second level-2 power supply port allowed to be powered on, and wherein the second level-2 power supply port is the first level-2 power supply port; and power-on according to the power-on instruction, the second level-2 power supply port [0012 0021, 0048; each field devices has at least two ports] [Fig 5; PoE power in 518, and can output power through Port1, 502 and Port 2 504] [0016; power drawing unit of the first field device requests power from supply unit 104]; and
a powered device (PD) chip coupled to the power extraction port and configured to extract electricity from the power sourcing equipment, to supply electricity to the detection control circuit and the power supply control circuit [0012 0021, 0048; each field devices has at least two ports] [Fig 5; PoE power in 518, and can output power through Port1, 502 and Port 2 504].
Sethi teaches a powered device, comprising:
a power extraction port couple to a power sourcing equipment [Fig 1; PSE 102];
a detection control circuit coupled to the level-2 power supply ports and configured to:
perform detection on the level-2 power supply ports; and 
second a power-on request to the power sourcing equipment using the power extraction port, wherein the power-on request comprises a first port identifier or a first level-2 power supply port that is valid in the level-2 power supply ports;
a power supply control circuit coupled to the level-2 power supply ports and configured to:
at 302 the PD106 receives power from power sourcing equipment 102 at the uplink power source ports 103a and 103b] [0013; the uplink power source ports communicate power and data requests]; and
a powered device (PD) chip coupled to the power extraction port and configured to extract electricity from the power sourcing equipment, to supply electricity to the detection control circuit and the power supply control circuit [0022; the power allocation module calculates power available to power the second level devices] [0023-0024; the second level ports are powered according to a priority and the total power available for the second level ports] [0027; the power control module checks the power allocation to the connected PDs and disconnects PDs accordingly, such as disconnecting starting from high numbered ports connected to the PDs, the control module 214 can adjust power allocated to the PDs and power according to the power allocated at 308.  Also, new port priorities can be determined such as at 316, according to the pass-thru power level] [0029; In an example embodiment, an aspect of the PD-PSE, such as power allocation module 208, may adjust a PD's inline power budget dynamically according to power availability from connected power sources].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bolderl-Ermel and Sethi for the same reasons as disclosed above.

Claims 2-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) and further in view of Radermacher, et al. (US Patent Publication 2017/0237580 A1).
Regarding claim 2, Bolderl-Ermel in view of Sethi teaches the power supply management method of claim 1, and Sethi further teaches comprising: 
obtaining, based on the power-on request, the first level-2 power supply port [0017; PDs may use one or more power negotiation protocols to make power requests to the PD-PSE 106, such as over the downlink power source ports 105a, 105b, 105c] [0038; an uplink power source port becomes UpoE after power negotiation . . . uplink power source port negotiates with uplink power source equipment to change from one type of port to another type of port the UpoE provided power may be negotiated by uplink and/or downlink ports]; 
determining all third level-2 power supply ports that are valid in the level-1 powered device as fourth level-2 power supply ports that are allowed to be powered on when the outputtable power meets a sum of power-on powers of all the third level-2 power supply ports [0025; Sigma sub port being a sum total of power allocated to all of the connected PDs] [0038; power is divided among signal and spare pairs according to the power negotiation] [0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions]; and 
determining, based on a power supply policy from all the thirdlevel-2 power supply ports that are the second level-2 power supply port is allowed to be powered on when the outputtable power does not meet the sum of the power-on powers of all the third level-2 power supply ports power is divided among signal and spare pairs according to the power negotiation] [0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions (chooses to distribute power based on priority and how much power is available)].
Radermacher further teaches obtaining, based on the power-on request, the first level-2 power supply port [0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation];
determining all third level-2 power supply ports that are valid in the level-1 powered device as fourth level-2 power supply ports that are allowed to be powered on when the outputtable power meets a sum of power-on powers of all the third level-2 power supply ports [0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [0047; PD controller chip preferably negotiates at least once for the highest possible power class.  Preferably, negotiating for the highest possible power class is done regardless of PD 331’s own power consumption . . . during negotiation and classification, internal load voltage is basically zero, followed by a ramp up] [0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation]; and 
determining, based on a power supply policy from all the thirdlevel-2 power supply ports that are the second level-2 power supply port is allowed to be powered on when the outputtable power does not meet the sum of the power-on powers of all the third level-2 power supply ports [0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [0047; PD controller chip preferably negotiates at least once for the highest possible power class.  Preferably, negotiating for the highest possible power class is done regardless of PD 331’s own power consumption . . . during negotiation and classification, internal load voltage is basically zero, followed by a ramp up] [0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Radermacher with Bolderl-Ermel and Sethi.  Bolderl-Ermel and Sethi collectively teach a multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply unit) to power multiple field devices (PD) which are organized in a series (i.e., the second device receives power from the PSE through the first device).  Radermacher teaches another multi-tiered PoE system and further teaches details of power negotiations between the first level PD and the power supply equipment.  One of ordinary skill in the art would have motivation to use the power negotiation techniques discussed in Radermacher to determine how to best supply power to the multiple levels of PDs.  One of ordinary skill would realize the supply methods include situations in which only some PDs are powered either because they have differing priority levels, there is a limited supply of power, or only selected PDs should be enabled.

Regarding claim 3, Bolderl-Ermel in view of Sethi and Radermacher teaches the power supply management method of claim 2, and Sethi further teaches wherein after sending the power-on instruction the power supply management method further comprises:
PDs may use one or more power negotiation protocols to make power requests to the PD-PSE 106, such as over the downlink power source ports 105a, 105b, 105c] [0038; an uplink power source port becomes UpoE after power negotiation . . . uplink power source port negotiates with uplink power source equipment to change from one type of port to another type of port the UpoE provided power may be negotiated by uplink and/or downlink ports];
allocating, based on the outputtable power and the power negotiation request, a supply power to the second level-2 power supply port [0038; power is divided among signal and spare pairs according to the power negotiation] [0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions] and
returning, a power negotiation response to the level-1 powered device, wherein the power negotiation response comprises the second port identifier and the supply power to prompt the level-1 powered device to supply electricity based on the supply power [0014, 0017, 0038]. 
Radermacher further teaches wherein after sending the power-on instruction the power supply management method further comprises:
receiving, a power negotiation request from the level-1 powered device, wherein the power negotiation request comprises the second port identifier and a required power of the second level-2 power supply port [0005; each load, such as PD 2 indicates separately the suitability for receiving power over the Ethernet connection and negotiates separately the availability of required power with PSE 1.  This requires a powered device controller in each load, the PSE management controller supervises the negotiations on all ports];
allocating, based on the outputtable power and the power negotiation request, a supply power to the second level-2 power supply port [0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [0047; PD controller chip preferably negotiates at least once for the highest possible power class.  Preferably, negotiating for the highest possible power class is done regardless of PD 331’s own power consumption . . . during negotiation and classification, internal load voltage is basically zero, followed by a ramp up] [0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation] and
returning, a power negotiation response to the level-1 powered device, wherein the power negotiation response comprises the second port identifier and the supply power to prompt the level-1 powered device to supply electricity based on the supply power [0026, 0064; power is selectively applied (power forwarding) or not applied through specification ports based on device mode]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Radermacher with Bolderl-Ermel and Sethi for the same reasons as disclosed above.

Regarding claim 4, Bolderl-Ermel in view of Sethi and further in view of Radermacher teaches the power supply management method of claim 3, further comprising: 
PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation] [Sethi, 0017; PDs may use one or more power negotiation protocols to make power requests to the PD-PSE 106, such as over the downlink power source ports 105a, 105b, 105c] [Sethi, 0038; an uplink power source port becomes UpoE after power negotiation . . . uplink power source port negotiates with uplink power source equipment to change from one type of port to another type of port the UpoE provided power may be negotiated by uplink and/or downlink ports];
allocating, based on required powers of all the fourth level-2 power supply ports, supply powers to all the fourth level-2 supply ports when the outputtable power meets a sum of the required powers [Sethi, 0025; Sigma sub port being a sum total of power allocated to all of the connected PDs] [Sethi, 0038; power is divided among signal and spare pairs according to the power negotiation] [0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [Sethi. 0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions] [Radermacher, 0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [Radermacher, 0047; PD controller chip preferably negotiates at least once for the highest possible power class.  Preferably, negotiating for the highest possible power class is done regardless of PD 331’s own power consumption . . . during negotiation and classification, internal load voltage is basically zero, followed by a ramp up] [Radermacher, 0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation]; and 
allocating, based on a power allocation policy, the supply power to the second level-2 power supply port when the outputtable power does not meet the sum of the required powers [Sethi, 0038; power is divided among signal and spare pairs according to the power negotiation] [0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [Sethi. 0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions] [Radermacher, 0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [Radermacher, 0047; PD controller chip preferably negotiates at least once for the highest possible power class.  Preferably, negotiating for the highest possible power class is done regardless of PD 331’s own power consumption . . . during negotiation and classification, internal load voltage is basically zero, followed by a ramp up] [Radermacher, 0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Radermacher with Bolderl-Ermel and Sethi for the same reasons as disclosed above.

Regarding claim 5, Bolderl-Ermel in view of Sethi teaches the power supply management method of claim 1, and Radermacher further comprising wherein the power-on request further comprises power information of the first level-2 power supply port, wherein the power information is either a power class or a required power and wherein the power-on instruction PD controller chip loads the output voltage with the appropriate signals for detection and classification in accordance in the PoE standard.  PD controller chip preferably negotiates at least once for the highest possible power class] [0041-0043; power negotiation information is based on a standardized value for a PD device of a specific class].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Radermacher with Bolderl-Ermel and Sethi for the same reasons as disclosed above.
Regarding claim 6, Bolderl-Ermel in view of Sethi and further in view of Radermacher teaches the power supply management method of claim 5 further comprising:
obtaining based on the power-on request, the required power [Bolderl-Ermel, 0023; total available power is determined] [Sethi, 0014, 0035; total power budget and total power required determined];
determining all third level-2 power supply ports that are valid in the level-1 powered device a fourth level-2 power supply ports that are allowed to be powered on when the outputtable power meets a sum of required powers of all the third level-2 power supply ports [Bolderl-Ermel, 0053; the overall electrical power requirement 154 is determined frim the first power requirement 146 and the second power requirement 152, with the overall power requirement 154 corresponding to the sum of the first power requirement 146 and second power requirement 152]; and
determining, based on a power supply policy from all the third level-2 power supply ports, the second level-2 power supply port that is allowed to be powered on when the the power budget is determined using a sum total of power allocated to connected PDs, such as PDs 108a, 108b, 108c and priority is determined based on the PDs such that low priority PD may have power removed first if total available power drops below the total determined power allocation].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Radermacher with Bolderl-Ermel and Sethi for the same reasons as disclosed above.
Regarding claim 17, Bolderl-Ermel in view of Sethi teaches the power sourcing equipment of claim 16, and Sethi further teaches wherein the processor is further configured to 
obtain, based on the power-on request the first level-2 power supply port that is valid [0017; PDs may use one or more power negotiation protocols to make power requests to the PD-PSE 106, such as over the downlink power source ports 105a, 105b, 105c] [0038; an uplink power source port becomes UpoE after power negotiation . . . uplink power source port negotiates with uplink power source equipment to change from one type of port to another type of port the UpoE provided power may be negotiated by uplink and/or downlink ports];
determine all third level-2 power supply ports that are valid, in the level-1 powered device as fourth level-2 power supply ports that are allowed to be powered one when the outputtable power meets a sum of power-on powers of all the third level-2 power supply ports [0025; Sigma sub port being a sum total of power allocated to all of the connected PDs] [0038; power is divided among signal and spare pairs according to the power negotiation] [0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions]; and 
power is divided among signal and spare pairs according to the power negotiation] [0039; the PD-PSE load is distributed evenly amongst downlink power source ports],
the second power supply port when the outputtable power does not meet the sum of the power-on powers of all the third level-2 power supply ports [0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions (chooses to distribute power based on priority and how much power is available)].
Radermacher further teaches further teaches wherein the processor is further configured to 
obtain, based on the power-on request the first level-2 power supply port that is valid [0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation];
determine all third level-2 power supply ports that are valid, in the level-1 powered device as fourth level-2 power supply ports that are allowed to be powered one when the outputtable power meets a sum of power-on powers of all the third level-2 power supply ports [0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [0047; PD controller chip preferably negotiates at least once for the highest possible power class.  Preferably, negotiating for the highest possible power class is done regardless of PD 331’s own power consumption . . . during negotiation and classification, internal load voltage is basically zero, followed by a ramp up] [0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation]; and 
power is selectively applied or not applied through specification ports based on device mode], and 
the second power supply port when the outputtable power does not meet the sum of the power-on powers of all the third level-2 power supply ports. [0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [0047; PD controller chip preferably negotiates at least once for the highest possible power class.  Preferably, negotiating for the highest possible power class is done regardless of PD 331’s own power consumption . . . during negotiation and classification, internal load voltage is basically zero, followed by a ramp up] [0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Radermacher with Bolderl-Ermel and Sethi for the same reasons as disclosed above.

Regarding claim 18, Bolderl-Ermel in view of Sethi and Radermacher teaches the power sourcing equipment of claim 17, and further teaches wherein the processor is further configured to:
receive, using the level-1 power supply port, a power negotiation request from the level-1 powered device, wherein the power negotiation request comprises the second port identifier and a required power of the second level-2 power supply port [Sethi, 0017; PDs may use one or more power negotiation protocols to make power requests to the PD-PSE 106, such as over the downlink power source ports 105a, 105b, 105c] [Sethi, 0038; an uplink power source port becomes UpoE after power negotiation . . . uplink power source port negotiates with uplink power source equipment to change from one type of port to another type of port the UpoE provided power may be negotiated by uplink and/or downlink ports] [Radermacher, 0005; each load, such as PD 2 indicates separately the suitability for receiving power over the Ethernet connection and negotiates separately the availability of required power with PSE 1.  This requires a powered device controller in each load, the PSE management controller supervises the negotiations on all ports];
allocate, based on the outputtable power and the power negotiation request, a supply power to the second level-2 power supply port; and
[Sethi, 0038; power is divided among signal and spare pairs according to the power negotiation] [Sethi,  0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [Sethi, 0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions] [Radermacher, 0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [Radermacher, 0047; PD controller chip preferably negotiates at least once for the highest possible power class.  Preferably, negotiating for the highest possible power class is done regardless of PD 331’s own power consumption . . . during negotiation and classification, internal load voltage is basically zero, followed by a ramp up] [Radermacher, 0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation]; and 
return a power negotiation response to the level-1 powered device the level-1 power supply port, wherein the power negotiation response comprises the second port identifier and the supply power is selectively applied (power forwarding) or not applied through specification ports based on device mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Radermacher with Bolderl-Ermel and Sethi for the same reasons as disclosed above.
Regarding claim 19, Bolderl-Ermel in view of Sethi teaches the power sourcing equipment of claim 16, and Sethi teaches 
wherein the power-on request further comprises power information of the first level-2 power supply port wherein the power information is either a power class or a required power [Sethi, 0017; PDs may use one or more power negotiation protocols to make power requests to the PD-PSE 106, such as over the downlink power source ports 105a, 105b, 105c] [Sethi, 0038; an uplink power source port becomes UpoE after power negotiation . . . uplink power source port negotiates with uplink power source equipment to change from one type of port to another type of port the UpoE provided power may be negotiated by uplink and/or downlink ports]
wherein the power-on instruction further instructs the level-1 powered device to supply, based on a corresponding power class, electricity to the second level-2 power supply port, and wherein the processor is further configured to:
obtain, based on the power-on request, the required power [Sethi, 0017; PDs may use one or more power negotiation protocols to make power requests to the PD-PSE 106, such as over the downlink power source ports 105a, 105b, 105c];
determine all third level-2 power supply ports that are valid, in the level-1 powered device as fourth level-2 power supply ports that are allowed to be powered on when the outputtable power Sigma sub port being a sum total of power allocated to all of the connected PDs] [Sethi, 0038; power is divided among signal and spare pairs according to the power negotiation] [0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [Sethi. 0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions]; and 
determine based on a power supply policy form all the third leel-2 power supply ports, the second level-2 power supply port when the outputtable power does not meet the sum of the required powers of all the third level-2 power supply ports [Sethi, 0038; power is divided among signal and spare pairs according to the power negotiation] [0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [Sethi. 0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions].
Radermacher further teaches 
wherein the power-on request further comprises power information of the first level-2 power supply port wherein the power information is either a power class or a required power 0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation];
wherein the power-on instruction further instructs the level-1 powered device to supply, based on a corresponding power class, electricity to the second level-2 power supply port, and wherein the processor is further configured to:
obtain, based on the power-on request, the required power  [Radermacher, 0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation];
determine all third level-2 power supply ports that are valid, in the level-1 powered device as fourth level-2 power supply ports that are allowed to be powered on when the outputtable power meets a sum of required powers of all the third level-2 power supply ports [0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [Radermacher, 0047; PD controller chip preferably negotiates at least once for the highest possible power class.  Preferably, negotiating for the highest possible power class is done regardless of PD 331’s own power consumption . . . during negotiation and classification, internal load voltage is basically zero, followed by a ramp up] [Radermacher, 0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation]; and 
determine based on a power supply policy form all the third leel-2 power supply ports, the second level-2 power supply port when the outputtable power does not meet the sum of the required powers of all the third level-2 power supply ports [0026, 0064; power is selectively applied or not applied through specification ports based on device mode] [Radermacher, 0047; PD controller chip preferably negotiates at least once for the highest possible power class.  Preferably, negotiating for the highest possible power class is done regardless of PD 331’s own power consumption . . . during negotiation and classification, internal load voltage is basically zero, followed by a ramp up] [Radermacher, 0052-0053; PD controller chips 34a, 34b, . . . of chain elements 331a, 331b preferably request maximum power in negotiation . . . PD 331b can detected that it is chained, because it receives power without prior negotiation].
.

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) and further in view of Wendt, et al. (US Patent Publication 2018/0375673 A1).
Regarding claim 7, Bolder-Ermel in view of Sethi teaches the power supply management method of claim 1, further comprising:
but may not explicitly teach monitoring, traffic of a first level-2 powered device in real time, wherein the first level-2 powered device is coupled to a fifth level-2 power supply port of the level-1 powered device and configured to extract electricity from the fifth level-2 power supply port, and wherein the fifth level-2 power supply port is the second level-2 power supply port; and  adjusting, a supply power of the fifth level-2 power supply port based on the traffic.
However, Wendt teaches another PoE system that includes monitoring, traffic of a first level-2 powered device in real time, wherein the first level-2 powered device is coupled to a fifth level-2 power supply port of the level-1 powered device and configured to extract electricity from the fifth level-2 power supply port, and wherein the fifth level-2 power supply port is the second level-2 power supply port [0029; the power providing device may then be arranged to monitor communication traffic to the power received device (PD) in order to detect commands which may end the power receiving device’s idle or stand-by state.  The power providing device is arranged to power the power receiving device up again.]; and 

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wendt with Bolderl-Ermel and Sethi.  Bolderl-Ermel and Sethi collectively teach a multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply unit) to power multiple field devices (PD) which are organized in a series (i.e., the second device receives power from the PSE through the first device).  Wendt further teaches monitoring communication traffic to downstream PDs and determines when the commands require the PD end the device’s idle or stand-by state and should be supplied with power [0029].  One of ordinary skill in the art would have motivation to use the traffic monitoring techniques disclosed in Wendt to determine when downstream PDs require power and need to be started up.

Claims 11, 14, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) and further in view of El-Kolli, et al. (US Patent Publication 2019/0124262 A1).
Regarding claim 11, Bolderl-Ermel in view of Sethi teaches the power supply management method of claim 10, and Sethi further teaches:
sending, a power negotiation request to the power sourcing equipment, wherein the power negotiation request comprises the second port identifier and the required power such that the power sourcing equipment is configured to allocate a supply power to the second level-2 power supply port [0017; PDs may use one or more power negotiation protocols to make power requests to the PD-PSE 106, such as over the downlink power source ports 105a, 105b, 105c] [0038; an uplink power source port becomes UpoE after power negotiation . . . uplink power source port negotiates with uplink power source equipment to change from one type of port to another type of port the UpoE provided power may be negotiated by uplink and/or downlink ports];
receiving, a power negotiation response from the power sourcing equipment, wherein the power negotiation response comprises the second port identifier and the supply power [0014, 0017, 0038]; and
supplying, based on the supply power, electricity to the second level-2 power supply port [0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions]; but may not explicitly teach: obtaining, through data link layer classification, a required power of the second level-2 power supply port.
However, El-Kolli teaches obtaining, through data link layer classification, a required power of the second level-2 power supply port [0197; data link layer classification allows the PSE and the PD to negotiate the power with a finer resolution that standard classes];
sending, a power negotiation request to the power sourcing equipment, wherein the power negotiation request comprises the second port identifier and the required power such that the power sourcing equipment is configured to allocate a supply power to the second level-2 power supply port [0019, 0028; power negotiation based on estimated power requirements for starting up and running PD] [0046];
receiving, a power negotiation response from the power sourcing equipment, wherein the power negotiation response comprises the second port identifier and the supply power [0019, 0028-0034]; and
power is supplied based on the negotiation].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of El-Kolli with Bolderl-Ermel and Sethi.  Bolderl-Ermel and Sethi collectively teach a multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply unit) to power multiple field devices (PD) which are organized in a series (i.e., the second device receives power from the PSE through the first device).  El-Kolli teaches another PoE system and teaches additional power negotiation techniques for determining how to distribute power from a PSE to PDs.  El-Kolli teaches using Link Layer Classification to determine priority of PDs within the system to be used in determining how to distribute power in the PoE system.  One of ordinary skill in the art would have motivation to using link layer classification as disclosed in El-Kolli in the multi-tiered Power over Ethernet (PoE) systems of Sethi and Bolderl-Ermel in order to make more precise decision on how to distribute power to multiple PDs in the PoE systems.
Regarding claim 14, Bolderl-Ermel in view of Sethi and further in view of El-Kolli teaches the power supply management method of claim 11, wherein after supplying the electricity to the second level-2 power supply port, the power supply management method and El-Kolli further teaches further comprises:
receiving, a power adjustment instruction from the power sourcing equipment, wherein the power adjustment instruction comprises the second port identifier and an adjusted supply power of the second level-2 power supply port [0019-0024; PSE triggers re-negotiation of power, performs new negotiation process and provides determined updated power]; and 
PSE triggers re-negotiation of power, performs new negotiation process and provides determined updated power].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of El-Kolli with Bolderl-Ermel and Sethi for the same reasons as disclosed above.
Regarding claim 15, Bolderl-Ermel in view of Sethi and further in view of El-Kolli teaches the power supply management method of claim 11, wherein after supplying the electricity to the second level-2 power supply port, and El-Kolli further teaches the power supply management method further comprises:
receiving, a power-off instruction from the power sourcing equipment, wherein the power-off instruction comprises the second port identifier [0254; a command is issued by the PSE to power off the camera (PD)]; and
powering off, according to the power-off instruction the second level-2 power supply port [0254; a command is issued by the PSE to power off the camera (PD)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of El-Kolli with Bolderl-Ermel and Sethi for the same reasons as disclosed above.

Regarding claim 21, Bolderl-Ermel in view of Sethi teaches the powered device of claim 20, and Sethi further teaches to: 
send a power negotiation request to the power sourcing equipment using the power extraction port, wherein the power negotiation request comprises the second port identifier and the PDs may use one or more power negotiation protocols to make power requests to the PD-PSE 106, such as over the downlink power source ports 105a, 105b, 105c] [0038; an uplink power source port becomes UpoE after power negotiation . . . uplink power source port negotiates with uplink power source equipment to change from one type of port to another type of port the UpoE provided power may be negotiated by uplink and/or downlink ports];
receive, using the power extraction port, a power negotiation response from the power sourcing equipment, wherein the power negotiation response comprises the second port identifier and the supply power [0014, 0017, 0038]; and 
supply based on the supply power electricity to the second level-2 power supply port [0039; the PD-PSE load is distributed evenly amongst downlink power source ports] [0014; the power allocation module may include a PoE allocation module, and may implement power budget distribution instructions].
El-Kolli further teaches wherein the power supply control circuit is further configured to:
obtain, through data link layer classification, a required power of the second level-2 power supply port [0197; data link layer classification allows the PSE and the PD to negotiate the power with a finer resolution that standard classes];
send a power negotiation request to the power sourcing equipment using the power extraction port, wherein the power negotiation request comprises the second port identifier and the required power such that the power sourcing equipment is configured to allocate a supply power to the second level-2 power supply port [0019, 0028; power negotiation based on estimated power requirements for starting up and running PD] [0046];

supply based on the supply power electricity to the second level-2 power supply port [0034, 007-0071; power is supplied based on the negotiation].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of El-Kolli with Bolderl-Ermel and Sethi for the same reasons as disclosed above.


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) and further in view of Hua, et al. (US Patent Publication 2014/0359320 A1).
Regarding claim 12, Bolderl-Ermel in view of Sethi teach the power supply method of claim 10 and wherein before sending the power-on request the power supply management method further comprises: but may not explicitly teach obtaining, through physical layer classification, a power class of the first level-2 power supply port.
However, Hua teaches another PoE system and further teaches obtaining, through physical layer classification, a power class of the first level-2 power supply port [0155; the power requirement testing circuit determines, through the PoE classification such as a  physical layer classification, the power requirement of the Ethernet powered device that is connected to the Ethernet power sourcing equipment 300 through the Ethernet port.  The physical layer classification is that the power requirement testing circuit adds a classification voltage to the Ethernet port and measures a classification current, so as to determine the power requirement of the Ethernet powered device].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hua with Bolderl-Ermel and Sethi.  Bolderl-Ermel and Sethi collectively teach a multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply unit) to power multiple field devices (PD) which are organized in a series (i.e., the second device receives power from the PSE through the first device).  Hua teaches another PoE system and teaches additional power negotiation techniques for determining how to distribute power from a PSE to PDs.  Hua teaches using Physical Layer Classification to determine priority of PDs within the system to be used in determining how to distribute power in the PoE system.  One of ordinary skill in the art would have motivation to using Physical layer classification as disclosed in Hua in the multi-tiered Power over Ethernet (PoE) systems of Sethi and Bolderl-Ermel in order to make more precise decision on how to distribute power to multiple PDs in the PoE systems.
Regarding claim 13, Bolderl-Ermel in view of Sethi and further in view of Hua teaches the power supply method of claim 12 and Hua further teaches wherein the power-on request further comprises the power class, and
wherein after powering on the second level-2 power supply port, the power supply management method further comprise:  supplying, based on the power class, electricity to the second level-2 power supply port [0155].
.


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) and further in view of Yseboodt (US Patent Publication 2018/0278428 A1).
Regarding claim 12, Bolderl-Ermel in view of Sethi teach the power supply method of claim 10 and wherein before sending the power-on request the power supply management method further comprises: but may not explicitly teach obtaining, through physical layer classification, a power class of the first level-2 power supply port.
However, Yseboodt teaches another PoE system and further teaches obtaining, through physical layer classification, a power class of the first level-2 power supply port [0005; physical layer classification occurs before a PSE supplies power to a PD when a PSE asserts a voltage onto the physical interface and the PD responds with a current representing a limited number of power classifications]
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yseboodt with Bolderl-Ermel and Sethi.  Bolderl-Ermel and Sethi collectively teach a multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply unit) to power multiple field devices (PD) which are organized in a series (i.e., the second device receives power from the PSE through the first device).  Yseboodt teaches another PoE system and teaches additional power negotiation techniques for determining 
Regarding claim 13, Bolderl-Ermel in view of Sethi and further in view of Yseboodt teaches the power supply method of claim 12 and Yseboodt further teaches wherein the power-on request further comprises the power class [0005; physical layer classification occurs before a PSE supplies power to a PD when a PSE asserts a voltage onto the physical interface and the PD responds with a current representing a limited number of power classifications], and
wherein after powering on the second level-2 power supply port, the power supply management method further comprise:  supplying, based on the power class, electricity to the second level-2 power supply port [0026; power is supplied by PSE based on submitted power class].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yseboodt with Bolderl-Ermel and Sethi for the same reasons as disclosed above.




Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) and further in view of El-Kolli, et al. (US Patent Publication 2019/0124262 A1) and further in view of Hua, et al. (US Patent Publication 2014/0359320 A1)
Regarding claim 22, Bolderl-Ermel in view of Sethi and El-Kolli teaches the powered device of claim 21, but may not explicitly teach wherein the power supply control circuit is further configured to:
obtain, through physical layer classification, a power class of the first level-2 power supply port before sending the power-on request, wherein the power-on request further comprises the power class; and 
wherein the power supply control circuit is further configured to supply, based on a power class of the second level-2 power supply, electricity to the second level-2 power supply port after power in on the second level-2 power supply port.
However, Hua teaches wherein the power supply control circuit is further configured to:
obtain, through physical layer classification, a power class of the first level-2 power supply port before sending the power-on request, wherein the power-on request further comprises the power class [0155; the power requirement testing circuit determines, through the PoE classification such as a  physical layer classification, the power requirement of the Ethernet powered device that is connected to the Ethernet power sourcing equipment 300 through the Ethernet port.  The physical layer classification is that the power requirement testing circuit adds a classification voltage to the Ethernet port and measures a classification current, so as to determine the power requirement of the Ethernet powered device]; and 
the power requirement testing circuit determines, through the PoE classification such as a  physical layer classification, the power requirement of the Ethernet powered device that is connected to the Ethernet power sourcing equipment 300 through the Ethernet port.  The physical layer classification is that the power requirement testing circuit adds a classification voltage to the Ethernet port and measures a classification current, so as to determine the power requirement of the Ethernet powered device].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hua with El-Kolli and Bolderl-Ermel and Sethi.  Bolderl-Ermel and Sethi collectively teach a multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply unit) to power multiple field devices (PD) which are organized in a series (i.e., the second device receives power from the PSE through the first device).  El-Kolli teaches another PoE system and teaches additional power negotiation techniques for determining how to distribute power from a PSE to PDs.  El-Kolli teaches using Link Layer Classification to determine priority of PDs within the system to be used in determining how to distribute power in the PoE system.  One of ordinary skill in the art would have motivation to using link layer classification as disclosed in El-Kolli in the multi-tiered Power over Ethernet (PoE) systems of Sethi and Bolderl-Ermel in order to make more precise decision on how to distribute power to multiple PDs in the PoE systems.  Hua teaches another PoE system and teaches additional power negotiation techniques for determining how to distribute power from a PSE to PDs.  Hua teaches using Physical Layer Classification to determine priority of PDs within the system to be used in determining how to distribute power in .


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) and further in view of El-Kolli, et al. (US Patent Publication 2019/0124262 A1) and further in view of Yseboodt (US Patent Publication 2018/0278428 A1).
Regarding claim 22, Bolderl-Ermel in view of Sethi and El-Kolli teaches the powered device of claim 21, but may not explicitly teach wherein the power supply control circuit is further configured to:
obtain, through physical layer classification, a power class of the first level-2 power supply port before sending the power-on request, wherein the power-on request further comprises the power class; and 
wherein the power supply control circuit is further configured to supply, based on a power class of the second level-2 power supply, electricity to the second level-2 power supply port after powering on the second level-2 power supply port.
However, Yseboodt teaches wherein the power supply control circuit is further configured to:
physical layer classification occurs before a PSE supplies power to a PD when a PSE asserts a voltage onto the physical interface and the PD responds with a current representing a limited number of power classifications]; and 
wherein the power supply control circuit is further configured to supply, based on a power class of the second level-2 power supply, electricity to the second level-2 power supply port after power in on the second level-2 power supply port [0019-0024; PSE triggers re-negotiation of power, performs new negotiation process and provides determined updated power] [0026; power is supplied by PSE based on submitted power class].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yseboodt with El-Kolli and Bolderl-Ermel and Sethi.  Bolderl-Ermel and Sethi collectively teach a multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply unit) to power multiple field devices (PD) which are organized in a series (i.e., the second device receives power from the PSE through the first device).  El-Kolli teaches another PoE system and teaches additional power negotiation techniques for determining how to distribute power from a PSE to PDs.  El-Kolli teaches using Link Layer Classification to determine priority of PDs within the system to be used in determining how to distribute power in the PoE system.  One of ordinary skill in the art would have motivation to using link layer classification as disclosed in El-Kolli in the multi-tiered Power over Ethernet (PoE) systems of Sethi and Bolderl-Ermel in order to make more precise decision on how to distribute power to multiple PDs in the PoE systems.  Yseboodt teaches another PoE system and teaches additional power negotiation techniques for determining how to .



Allowable Subject Matter
Claims  7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting any rejection under 35 U.S.C. §112(b) inherited from their parent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wendt, et al. (US Patent Publication 2016/0191256 A1), , El Kolli, et al. US Patent Publication 2020/0275025 A1), and Karam, et al. (US Patent Publication 2010/0049998 A1) are all directed to other multi-tiered PoE system for ascertaining the power requirements of downstream PDs and negotiating power from a PSE to power one or more of the PDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	8 March 2021